 Case 14-08893        Doc 597    Filed 09/03/20 Entered 09/03/20 13:39:51         Desc Main
                                  Document     Page 1 of 1



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                                          )      Chapter 7
                                                )
CALUMET PHOTOGRPAHIC, INC,                      )      Case No. 14-08893
                                                )
                Debtor.                         )      Hon. Deborah L. Thorne


                                TRUSTEE’S REPORT OF SALE

         Pursuant to Fed. R. Bankr. P. 6004, the Trustee hereby reports the results of the sale

following the trustee's Notice of Motion and Motion of Chapter 7 Trustee For An Order

Approving The Sale of Certain Assets of the Debtors’ Estates Free and Clear of All Liens,

Claims, Interests, and Encumbrances Pursuant to 11 U.S.C. §§ 105 and 363 and Related Relief,

[Dkt 589], which was granted by Court Order dated March 18, 2020 [Dkt 593]:

         1.     The Remnant Assets were sold for $30,000 to Cranehill Capital LLC.

                                            Respectfully submitted,

                                            CATHERINE STEEGE, not individually but
                                            as Trustee for the bankruptcy estate of Calumet
                                            Photographic, Inc.

                                            BY:            /s/ Catherine Steege
                                                                   Catherine Steege

Catherine Steege (06183529)
JENNER & BLOCK LLP
353 N. Clark Street
Chicago, Illinois 60654-3456
PH: 312/923-2952
FAX: 312/840-7352

Dated: September 3, 2020
